Reasons for Allowance
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claims 1 and 10, none of the prior art either alone or in combination disclose or teach of the ophthalmic lens or method specifically including, as the distinguishing features in combination with the other limitations, an aspherical refractive profile on a first surface, a diffractive profile disposed on the first surface or on a second surface, the central zone configured to distribute a first non-zero percentage of light toward a far focus and a second non-zero percentage of light to an intermediate focus, a peripheral zone configured to distribute a third non-zero percentage of light toward the far focus and a fourth non-zero percentage of light to the intermediate focus, the third non-zero percentage of light as greater than the first non-zero percentage of light, and further wherein the first non-zero percentage of light is between 41% and 63% and the second non-zero percentage of light is between 21% and 41%. Specifically, with respect to independent claims 21 and 29, none of the prior art either alone or in combination disclose or teach of the ophthalmic lens or method specifically including, as the distinguishing features in combination with the other limitations, an aspherical refractive profile on a first surface, a diffractive profile disposed on the first surface or on a second surface, the central zone configured to distribute a first non-zero percentage of light .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337.  The examiner can normally be reached on Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        January 18, 2021